UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2024



LINDA L. COLEMAN,

                                             Plaintiff - Appellant,

           versus


TALBOT COUNTY DETENTION CENTER; TALBOT COUNTY,
MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:04-cv-02295-BEL)


Argued:   May 24, 2007                      Decided:   July 12, 2007


Before MICHAEL, Circuit Judge, WILKINS, Senior Circuit Judge, and
David C. NORTON, United States District Judge for the District of
South Carolina, sitting by designation.


Reversed and remanded by unpublished per curiam opinion.


Leizer Zalman Goldsmith, Washington, D.C., for Appellant.   John
Francis Breads, Jr., LOCAL GOVERNMENT INSURANCE TRUST, Columbia,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Linda L. Coleman appeals an order of the district court

dismissing her complaint, which alleged discrimination in violation

of Title VII of the Civil Rights Act of 1964, see 42 U.S.C.A.

§ 2000e-2(a)(1) (West 2003).         Coleman concedes that her complaint

was filed outside of the applicable limitations period.                   She

maintains, however, that she is entitled to equitable tolling of

the limitations period.           We agree and accordingly reverse and

remand for reinstatement of Coleman’s complaint.


                                      I.

                                      A.

       Before turning to the facts of this case, we will briefly

review the relevant aspects of the statutory scheme.               Prior to

filing a civil action in federal district court, an individual must

file   a   charge    of   discrimination    with   the   Equal    Employment

Opportunity Commission (EEOC).        See 42 U.S.C.A. § 2000e-5(b), (e)

(West 2003).        In Maryland, such charges are referred to the

Maryland Commission on Human Relations (MCHR), a designated fair

employment practice agency.          See 29 C.F.R. §§ 1601.70, .74(a)

(2006).    Pursuant to a work-sharing agreement between the MCHR and

the EEOC, the MCHR investigates the charge and reports its findings

to the EEOC.        Upon receiving these findings, the EEOC may take

action.     If--as     occurred    here--the   EEOC   concludes    that   the

discrimination charge is without merit, it will issue a “right-to-

                                       2
sue” letter to the charging party, who then has 90 days to file a

civil complaint.         See 42 U.S.C.A. § 2000e-5(f)(1) (West 2003).

                                          B.

       Coleman was employed as a corrections officer by the Talbot

County Department of Corrections (the County) between 1999 and

February       2001.      On   February    14,    2000,    Coleman   filed   a     sex

discrimination charge with the EEOC, which referred the matter to

the MCHR. This initial charge was pro se, but Coleman subsequently

obtained counsel, who notified the EEOC and the MCHR that he

represented Coleman.           Counsel explicitly requested that copies of

all correspondence be forwarded to him.

       In August 2001, while Coleman’s complaint was still pending

before the MCHR, Coleman moved to Delaware.                      Although she had

promised, when filing her complaint, to inform the EEOC of any

address change, she failed to notify either the MCHR or the EEOC

that she had moved.

       In December 2003, the MCHR sent its findings--concluding that

there    was    no     probable   cause    to    support   Coleman’s      charge    of

discrimination--to the EEOC, with a copy to counsel.                   Thereafter,

on February 11, 2004, the EEOC issued a right-to-sue letter.                        At

this    point,       Coleman   had   90   days--until      May   11--to    file    her

complaint.       The EEOC mailed the letter to Coleman at her previous

address in Maryland.           No copy of the letter was sent to counsel,

although the EEOC’s internal operations manual directed that a copy


                                           3
be sent to a party’s attorney if an appropriate request had been

made.

     On March 29, 2004, counsel wrote to the EEOC requesting a

right-to-sue letter.          He received no response.           On April 20,

counsel telephoned the EEOC and was informed of the issuance of the

right-to-sue letter.         On counsel’s request, the next day the EEOC

purported to rescind the initial letter and replace it with a newly

issued one.

     Counsel filed Coleman’s complaint in the federal district

court on July 19, 2004, which was 90 days after the date of the

reissued right-to-sue letter.          The district court granted summary

judgment to the County, first concluding that the EEOC had no

authority to reissue the right-to-sue letter.              The court further

ruled that Coleman was not entitled to equitable tolling of the

limitations period because the delay in notification was caused by

her own failure to notify the EEOC of her change of address.

Coleman now appeals, arguing that the district court erred in

refusing to grant equitable tolling.


                                       II.

        The   parties   do   not   dispute   that   the   EEOC   had   no   legal

authority to “reissue” the right-to-sue letter and that Coleman’s

complaint was therefore untimely.            Accordingly, the only issue is

whether Coleman was entitled to equitable tolling. See Watts-Means

v. Prince George’s Family Crisis Ctr., 7 F.3d 40, 42 (4th Cir.

                                        4
1993) (noting that 90-day time limit in discrimination actions is

subject to equitable tolling).                A decision regarding equitable

tolling is reviewed for abuse of discretion except when, as here,

the facts are undisputed and the district court denies tolling as

a matter of law.         See Smith v. Pennington, 352 F.3d 884, 892 (4th

Cir. 2003).

       Equitable    tolling    is   “reserved         for   those   rare       instances

where--due to circumstances external to the party’s own conduct--it

would be unconscionable to enforce the limitation period against

the party and gross injustice would result.”                     Rouse v. Lee, 339
F.3d 238, 246 (4th Cir. 2003) (en banc) (internal quotation marks

omitted).      “[E]quitable tolling must be guarded and infrequent,

lest circumstances of individualized hardship supplant the rules of

clearly drafted statutes.”          Gayle v. UPS, 401 F.3d 222, 226 (4th

Cir.   2005)    (internal     quotation       marks    omitted).         In    order   to

demonstrate entitlement to equitable tolling, Coleman must “present

(1)    extraordinary      circumstances,        (2)    beyond    [her]    control       or

external to [her] own conduct, (3) that prevented [her] from filing

on time.”      United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)

(internal quotation marks omitted).

       In support of her claim to equitable tolling, Coleman relies

on Stallworth v. Wells Fargo Armored Services Corp., 936 F.2d 522

(11th Cir. 1991).         Stallworth filed a discrimination charge with

the    EEOC.       See    Stallworth, 936 F.2d       at   523.         While    the


                                          5
investigation was ongoing, she moved to a temporary residence

without notifying the EEOC of her change of address.                 See id.

However, during her absence she regularly checked for mail at her

permanent residence.    See id. at 523-24.      Moreover, the family had

an   established   practice   of   leaving   all   mail   in   a   designated

location.    See id.     The EEOC sent a right-to-sue letter by

certified mail to the permanent address, and it was received by

Stallworth’s nephew.    See id. at 523.      Although Stallworth checked

her mail six times during the month the letter arrived, she never

actually received it.    See id. at 524.      The Eleventh Circuit ruled

that Stallworth was entitled to equitable tolling, holding that she

had been reasonably diligent in attempting to ensure receipt of the

right-to-sue letter.    See id. at 524-25.     The court also noted that

the error would have been avoided had the EEOC complied with

counsel’s request to provide copies of all correspondence to him:

“We conclude that the primary fault for the failed delivery in this

case rests upon the EEOC because of its failure to mail a copy of

the right-to-sue letter to Stallworth’s attorney.”             Id. at 525.

      Coleman cannot claim the kind of diligence demonstrated by

Stallworth--Coleman’s address change was permanent, and she made no

effort whatsoever to ensure receipt of the right-to-sue letter.

Nevertheless, Stallworth supports Coleman’s claim for equitable

tolling. Although we do not excuse Coleman’s failure to notify the

EEOC of her change of address, it is not at all unreasonable for a


                                     6
layperson who has retained counsel to assume that all further

matters will be handled by her attorney.      We therefore conclude

that, as in Stallworth, the primary fault is that of the EEOC for

not--as both counsel and Coleman reasonably expected--sending a

copy of the right-to-sue letter to counsel.    In this vein, we note

with approval counsel’s diligence in pursuing the matter, first

with the MHRC and then with the EEOC.*


                                 III.

     For the reasons set forth above, we reverse the denial of

equitable   tolling   by   the   district   court   and   remand   for

reinstatement of the complaint.


                                               REVERSED AND REMANDED




      *
       Alternatively, Coleman maintains that she and counsel were
 entitled to rely on the reissuance of the right-to-sue letter by
 the EEOC. She argues that the reissuance amounts to deliberate
 conduct by the EEOC that misled her into believing that she had 90
 days from the date of the reissued letter to file her complaint.
 Cf. Schlueter v. Anheuser-Busch, Inc., 132 F.3d 455, 458-59 & n.3
 (8th Cir. 1998) (granting equitable tolling when complaint was
 filed late due to incorrect advice by the EEOC; noting that
 counsel could not have anticipated the error made by the EEOC);
 Early v. Bankers Life & Cas. Co., 959 F.2d 75, 80-81 (7th Cir.
 1992) (indicating that pro se complainant, who was incorrectly
 told by EEOC that intake questionnaire was sufficient to preserve
 rights, might be entitled to equitable tolling). In light of our
 decision to grant equitable tolling on the basis of Stallworth, we
 do not address this claim.

                                  7